DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in claim 1 (and similarly in claims 17 and 20): “training the object detector based on penalization of the false positive detection in accordance with the amount of motion energy where the object was detected in the particular frame.”

The closest prior art of record is noted as follows:Jin et al. (Real-Time Action Detection in Video Surveillance using Sub-Action Descriptor with Multi-CNN, 2017, arXiv, Pages 1-29), hereinafter “Jin”, discloses the following in claim 1:
A computer-implemented method (See the Abstract.) comprising: 
generating a representation of a difference between two frames of a video (See the binary difference image in Fig. 2.); 
providing, to an object detector, a particular frame of the two frames (See the frame containing red bounding box ROIs in Fig. 2.) and the representation of the difference between two frames of the video (See the binary difference as input to the convolutional neural networks (CNNs) in Fig. 2.); 
receiving an indication that the object detector detected an object in the particular frame (See the caption of Fig. 2, where each of the three CNNs makes predictions of the action of an individual.); 
determining that detection of the object in the particular frame was a false positive detection (See page 13: “The discriminative action classifier composed of multiple CNNs, makes three predictions for each action, and the predictions are revised by post-processing to obtain the final decisions. As shown in Figure 1(c), the connection lines between two sub-actions at different levels of the descriptor indicate that the two subactions are independent of each other. No connection indicates an incompatible relation, in which the two sub-actions cannot occur together. For instance, the sub-actions sitting at the posture level and walking or running at the locomotion level cannot appear together.” A false prediction by one of the CNNs serves as determination of a false positive detection.); 
determining an amount of motion energy where the object was detected in the particular frame (See the motion history image in Fig. 2.); and

However, Jin does not appear to disclose “training the object detector based on penalization of the false positive detection in accordance with the amount of motion energy where the object was detected in the particular frame”, since no connection is made between the false predictions generated by the CNNs and training of the CNNs based on a penalty and amount of motion energy.

Also relevant is the 3D CNN architecture in Fig. 4 in Ji et al. (3D Convolutional Neural Networks for Human Action Recognition, 2013, IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 35, No. 1, Pages 221-231).

De Rossi et al. (Cognitive Robotic Architecture for Semi-Autonomous Execution of Manipulation Tasks in a Surgical Environment, 2019, 2019 IEEE/RSJ International Conference on Intelligent Robots and Systems, Pages 7827-7833), hereinafter “De Rossi”, discloses a combination of an RGB image and a motion history image as a 4-channel enhanced frame in Fig. 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661